Exhibit NEWS FOR RELEASE: March 30, 2009 Charter Communications Announces NASDAQ Delisting Notification St. Louis, MO – Charter Communications, Inc. (NASDAQ: CHTR) (“Charter,” the “Company”) announced that the NASDAQ Stock Market(“NASDAQ”) on March 27 notified the Company that NASDAQ will suspend and delist trading of the Company’s common stock on the NASDAQ Stock Market, effective with the open of business on April 7, 2009.The notice follows the Company’s announcement that it has commenced the next phase of its previously announced financial restructuring by filing its pre-arranged plan of reorganization and Chapter 11 petitions in the United States Bankruptcy Court for the Southern District of New York.The Company does not intend to appeal NASDAQ’s delisting decision and expects that its common stock will be quoted on the OTC Bulletin Board or in the “Pink Sheets” effective April 7, 2009, but there is no assurance as quotes on the “Pink Sheets” are dependent upon the actions of third parties. About Charter Communications Charter Communications, Inc. is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable(R) video entertainment programming, Charter High-Speed(R) Internet access, and Charter Telephone(R). Charter Business(TM) similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone. Charter's advertising sales and production services are sold under the Charter Media(R) brand. More information about Charter can be found at www.charter.com. Cautionary Statement Regarding Forward-Looking Statements: This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial. Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations. Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission ("SEC").
